Citation Nr: 1438328	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979 and from
March 1985 to May 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In September 2010 the Veteran testified at a hearing before the undersigned
Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was previously before the Board in December 2010 when it was remanded for additional development.  The claim was then denied when it returned to the Board in October 2012.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a memorandum decision vacating the portion of the Board's October 2012 decision that denied service connection for an acquired psychiatric disorder and remanded the claim back to the Board.  The case has now returned to the Board for further appellate action.

In October 2011, the Veteran reported that he was unable to work due to service-connected disabilities.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A claim for entitlement to TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is necessary in this case to ensure compliance with the Court's March 2014 memorandum decision.  Specifically, the case must be remanded to obtain a VA examination and medical opinion addressing the nature and etiology of the Veteran's claimed psychiatric disorder.  In its March 2014 decision, the Court found that the January 2007 and February 2011 VA medical opinions included in the record were inadequate as they did not include sufficient supportive rationales.  An additional VA examination and medical opinion is therefore necessary under VA's duty to assist. 

The record also indicates that there is some evidence missing from the Veteran's electronic claims file.  Both the Board's October 2012 decision and the Court's March 2014 memorandum decision reference an April 2007 addendum medical opinion provided by the examiner who conducted the January 2007 VA examination.  A copy of the April 2007 addendum medical opinion is not currently included in the Veteran's electronic record.  Upon remand, efforts should be made to upload a copy of the April 2007 medical opinion to the virtual claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the April 2007 VA addendum medical opinion issued following the January 2007 VA examination.  The virtual claims file indicates that the addendum opinion was requested on April 11, 2007 by the St. Petersburg RO.  The medical opinion was referenced by the Board in its October 2012 decision and the Court in its March 2014 memorandum decision. 

All attempts to procure the addendum medical opinion must be documented.  If a copy of the medical opinion is obtained, it must be associated with the Veteran's virtual claims file. 
2.  Schedule the Veteran for an appropriate VA examination to assess the current nature and etiology of any acquired psychiatric disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review.

The examiner must confirm the existence of any acquired psychiatric disorders, making specific findings regarding the existence of PTSD and any depressive and anxiety disorders.

The examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed psychiatric disorders are etiologically related to any incident of the Veteran's active duty service, to include episodes of heightened anxiety while serving aboard the USS CAPE COD in Southwest Asia.  

The examiner must provide a full rationale for all stated medical opinions.  The examiner must assume that the Veteran experienced episodes of anxiety during service and the provided rationale must include a discussion of the Veteran's in-service anxiety.

The Veteran testified in September 2010 that he sailed through the Strait of Hormuz in the Persian Gulf during
wartime and was in fear of his life due to the threat of combat, mines, and a chemical attack. The Veteran has also reported that he experienced anxiety during service due to trouble getting along with a superior officer and because of his race, ethnicity, and weight problems.  The Board has determined that these reports are credible and the examiner should assume that the Veteran experienced some anxiety during service.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



